DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed March 01, 2021. Claims 2, 11 and 19 have been amended. Claims 20 and 21 have been cancelled. Claims 24 and 25 have been newly added. Claims 2-19 and 22-25 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-14, 17-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown; US Pub No. 2005/0011278 A1) in view of Nunally et al. (Nunally; US Pub No. 2017/0285665 A1).
As per claim 2, Brown discloses a computer-implemented method comprising:
receiving… first audio data (Fig. 1, Acoustic Detector 106; paragraph [0022], lines 7-8) collected during a first time period (paragraph [0031], lines 4-6: flow rate is the flow over a period of time), wherein the first audio data is collected using a sensor of the sensing device (Fig. 1, Acoustic Detector 106; paragraph [0022], lines 7-8);
accessing flow data that indicates an amount of material that flowed through the pipe during the first time period (paragraph [0031], lines 4-6: signature amplitude and/or frequency profile is indicative of a flow, therefore, these measurements changing more than a predetermined amount teaches the claim limitation of “accessing flow data that indicates an amount of material that flowed through the pipe”);
based on the first audio data and the flow data… configuration instructions… to the sensing device to calibrate the sensing device or the sensor to account for at least one of ambient energy levels corresponding to the pipe, and a relationship between detected energy levels in audio data and an amount of material that flows through the pipe (paragraph [0033], lines 1-13: known noise signature for providing a baseline for calibrating the device to account for the noise emitted by the rotary equipment);
after calibration, receiving, from the sensing device… second audio data collected during a second time period, wherein the second audio data is collected using the sensor of the sensing device (paragraph [0033], lines 14-27);
detecting changes in energy levels from the second audio data (paragraph [0033], lines 14-16);
determining that at least one of the changes in the energy levels meets a threshold energy level (paragraph [0033], lines 14-27); and 
in response to the threshold energy level being met, generating a notification (paragraph [0033], lines 22-24).
Brown does not expressly teach a remote sensing device that is connected to a first pipe and over a wireless connection… transmitting… over the wireless connection… and over the wireless connection.
Nunally teaches a remote sensing device that is connected to a first pipe (paragraph [0024], lines 3-5) and over a wireless connection… transmitting… over the wireless connection… and over the wireless connection (paragraph [0024], lines 3-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wireless communication to a remote server as taught by Nunally, since Nunally states that such a modification would result in allowing for monitoring of the system by a third party.
As per claim 3, Brown in view of Nunally further teaches the method of claim 2, comprising:
based on the threshold energy level being met, determining that the amount of material that has flowed through the pipe during the second time period satisfies a threshold amount of material; and
determining to generate the notification based on the threshold amount of material being satisfied, 
wherein generating the notification comprises generating a notification that indicates that an abnormal amount of material has flowed through the pipe during the second time period (Brown, paragraph [0034]).
As per claim 4, Brown in view of Nunally further teaches the method of claim 3, comprising:
providing, for output to a computing device, the notification (Brown, paragraph [0031], lines 6-8).
As per claim 5, Brown in view of Nunally further teaches the method of claim 2, comprising:
based on the threshold energy level being met, determining that the amount of material that has flowed through the pipe during the second time period does not satisfy a threshold amount of material (Brown, paragraph [0025]: system operating normally); and
determining not to generate a notification indicating that an abnormal amount of material has flowed through the pipe during the second time period (Brown, paragraph [0025]: system operating normally),
wherein generating the notification comprises generating a notification that does not indicate that an abnormal amount of material has flowed through the first pipe during the second time period (Brown, paragraph [0033], lines 17-19: sending data in response to a request from the control center).
As per claim 6, Brown in view of Nunally further teaches the method of claim 2, comprising: 
determining the threshold energy level based on the second time period (Brown, paragraph [0033], lines 14-23: time period after calibration period).
As per claim 9, Brown in view of Nunally further teaches the method of claim 2, wherein:
the sensing device includes a microphone, wherein the sensor is the microphone (Nunally, paragraph [0037], lines 14-18).
As per claim 10, Brown in view of Nunally further teaches the method of claim 2, wherein: 
the sensing device is external to the pipe (Brown, Fig. 1, Acoustic Detector 106, Pipe 102).
As per claim 11, (see rejection of claim 2 above) a system comprising: 
one or more computers (Brown, paragraph [0030], lines 1-2); and 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Brown, paragraph [0030], lines 12-13) comprising:
receiving, from a remote sensing device that is connected to a first pipe and over a wireless connection, first audio data collected during a first time period, wherein the first audio data is collected using a sensor of the sensing device;
accessing flow data that indicates an amount of material that flowed through the 
based on the first audio data and the flow data, transmitting configuration instructions, over the wireless connection, to the sensing device to calibrate the sensing device or the sensor to account for at least one of ambient energy levels corresponding to the pipe, and a relationship between detected energy levels in audio data and an amount of material that flows through the pipe;
after calibration, receiving, from the sensing device and over the wireless connection, second audio data collected during a second time period, wherein the second audio data is collected using the sensor of the sensing device;
detecting changes in energy levels from the second audio data;
determining that at least one of the changes in the energy levels meets a threshold energy level; and
in response to the threshold energy level being met, generating a notification.
As per claim 12, (see rejection of claim 3 above) the system of claim 11, wherein the operations comprise:
based on the threshold energy level being met, determining that the amount of material that has flowed through the pipe during the second time period satisfies a threshold amount of material; and
determining to generate the notification based on the threshold amount of material being satisfied, 
wherein generating the notification comprises generating a notification that indicates that an abnormal amount of material has flowed through the pipe during the second time period.
As per claim 13, (see rejection of claim 5 above) the system of claim 11, wherein the operations comprise:
based on the threshold energy level being met, determining that the 
determining not to generate a notification indicating that an abnormal amount of material has flowed through the pipe during the second time period,
wherein generating the notification comprises generating a notification comprises generating a notification that does not indicate that an abnormal amount of material has flowed through the first pipe during the second time period.
As per claim 14, (see rejection of claim 6 above) the system of claim 11, wherein the operations comprise: 
determining the threshold energy level based on the second time period.
As per claim 17, (see rejection of claim 9 above) the system of claim 11, wherein:
the sensing device includes a microphone, wherein the sensor is the microphone.
As per claim 18, (see rejection of claim 10 above) the system of claim 11, wherein:
the sensing device is external to the pipe.
As per claim 19, (see rejection of claim 2 above) a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
receiving, from a remote sensing device that is connected to a first pipe and over a wireless connection, first audio data collected during a first time period, wherein the first audio data is collected using a sensor of the sensing device;
accessing flow data that indicates an amount of material that flowed through the pipe during the first time period;
based on the first audio data and the flow data, transmitting configuration instructions, over the wireless connection, to the sensing device to calibrate the sensing device or the sensor to account for at least one of ambient energy levels corresponding to the pipe, and a relationship between detected energy levels in audio data and an amount of material that flows through the pipe;
after calibration, receiving, from the sensing device and over the wireless connection, second audio data collected during a second time period, wherein the second audio data is collected using the sensor of the sensing device;
detecting changes in energy levels from the second audio data;
determining that at least one of the changes in the energy levels meets a threshold energy level; and
in response to the threshold energy level being met, generating a notification.
	As per claim 22, Brown in view of Nunally further teaches the method of claim 2, comprising:
determining the threshold energy level based on a time of day or day of the week (Nunally, paragraph [0038], lines 1-6).
As per claim 23, Brown in view of Nunally further teaches the method of claim 9, wherein:
the microphone generates the first audio data and the second audio data (Nunally, paragraph [0037], lines 14-18).
As per claim 24, Brown in view of Nunally further teaches the method of claim 2, comprising, in response to the threshold energy level being met, transmitting configuration instructions, over the wireless connection, to the sensing device to change a frequency of data collection using the sensor (see rejection of claim 3 above: additionally, Brown, paragraphs [0031] & [0033]; Nunally, paragraph [0024]).
As per claim 25, in view of Nunally further teaches the method of claim 2, comprising:
using the detected changes in energy levels to identify a condition corresponding to the pipe (Brown, paragraphs [0031] & [0033]); and
selecting the threshold energy level based on the identified condition (see rejection of claim 3 above).


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nunally as applied above, and further in view of Tollefson (US Patent No. 8,749,393 B1).
As per claim 8, Brown in view of Nunally teaches the method of claim 2.
Brown in view of Nunally does not expressly teach wherein the notification indicates that there is a leak in the pipe.
wherein the notification indicates that there is a leak in the pipe (col. 5, lines 29-31).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement determining a leak condition as taught by Tollefson, in order to notify a user of an abnormal condition.
As per claim 16, (see rejection of claim 8 above) the system of claim 11, wherein the notification indicates that there is a leak in the pipe.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nunally as applied above, and further in view of Sandifer (US Patent No. 7,057,507 B1).
As per claim 7, Brown in view of Nunally teaches the method of claim 2.
Brown in view of Nunally does not expressly teach wherein the notification is an audible alarm.
Sandifer teaches wherein the notification is an audible alarm (col. 4, lines 41-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the audible alarm as taught by Sandifer, since Sandifer states in column 4, lines 41-43 that such a modification would result in providing building occupants with a notification that a leak is present.
As per claim 15, (see rejection of claim 7 above) the system of claim 11, wherein the notification is an audible alarm.

Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the arguments do not apply to the new combination of the references, including new prior art, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/             Primary Examiner, Art Unit 2684